— Appeal by the defendant from two judgments of conviction rendered hy the Court of Special Sessions of the City of New York, Borough of Brooklyn. One judgment convicts the defendant of a violation of section 2040 of the Penal Law (willful violation of the terms of a lease), and the second judgment convicts him of violating section 225 of the Sanitary Code of the 'City of New York (failure properly to heat premises occupied as a home). Defendant was sentenced to serve thirty days in the workhouse on each conviction, the sentences to run concurrently. The defendant served eleven days and then secured a certificate of reasonable doubt. Judgments of conviction modified on the law and the facts by reducing each sentence to the time already served, and as so modified, unanimously affirmed. In our opinion the sentence was excessive. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.